DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2022 has been entered.  Claims 1-3, 9-11, 17, and 18 are currently amended; claims 4, 5, 12, 13, 19, and 20 are cancelled; claims 6-8, 14-16 are previously presented; claims 21-26 have been added.  Claims 1-3, 6-11, 14-18, and 21-26 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 22, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9, 10, 14, 15, 17, 18, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Romano et al. (US 2005/0220114 A1), hereafter referred Romano, in view of Scott et al. (US 2008/0123679 A1), hereafter referred Scott, further in view of Hoffner et al. (US 2016/0345239 A1), hereafter referred Hoffner.

Regarding claim 1, Romano teaches a method comprising:
for each of a second one or more packets of the flow, identifying, by the device, a second size of the packet (Romano, Fig. 7, [0057] and [0059]; the received packet is accessed to determine the size of the packet);
Romano does not expressly teach for each of a first one or more packets of a flow,
transmitting, by a device, the packet.
However, Scott teaches for each of a first one or more packets of a flow,
transmitting, by a device, the packet (Scott, [0050]; sends a packet on a virtual channel).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Scott in order to avoid global arbitration (Scott, [0036]).
Romano in view of Scott does not expressly teach incrementing, by the device, a counter value by a first size of the packet of the flow; determining, by the device, a virtual size equal to a sum of the counter value and the identified second size of each of the second one or more packets;
placing, by the device responsive to the virtual size exceeding a threshold, the second one or more packets into one or more queues to schedule transmission of the second one or more packets according to the virtual size of the second one or more packets; and transmitting, by the device from the one or more queues, the second one or more packets.
However, Hoffner teaches incrementing, by the device, a counter value by a first size of the packet of the flow; determining, by the device, a virtual size equal to a sum of the counter value and the identified second size of each of the second one or more packets (Hoffner, Fig. 3, [0036]; in step 310, the billing server may determine whether the computing device is subject to data throttling if the computing device has accessed at least a threshold amount of data (5GB or 10GB) within a current billing cycle.  The examiner contends that Hoffner is teaching determining a total amount of data sent (total throughput) by size measured in gigabytes which is equivalent to the steps of incrementing a counter by a size of a packet being sent and the identified size of the second packets not yet sent);
placing, by the device responsive to the virtual size exceeding a threshold, the second one or more packets into one or more queues to schedule transmission of the second one or more packets according to the virtual size of the second one or more packets; and transmitting, by the device from the one or more queues, the second one or more packets (Hoffner, [0010]; for customers that access large amounts of data (more than 5 gigabytes for instance) via an unlimited data plan, the network throttles data access for those customers.  The examiner contends that Hoffner is teaching packets for the customer are throttled (i.e. placed into a different queue where data speed is reduced and more time is required to access the same amount of data but the data is being accessed)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Scott to include the above recited limitations as taught by Hoffner in order to discourage such high data use by customers on unlimited data plans that reduce the quality of experience for other customers (Hoffner, [0001]).

Regarding claim 9, Romano teaches a device comprising:
one or more processors, coupled to memory (Romano, [0032]; processing device coupled to program memory via the bus) and configured to:
for each of a second one or more packets of the flow, identify a second size of the packet (Romano, Fig. 7, [0057] and [0059]; the received packet is accessed to determine the size of the packet).
Romano does not expressly teach for each of a first one or more packets of a flow,
transmit the packet.
However, Scott teaches for each of a first one or more packets of a flow,
transmit the packet (Scott, [0050]; sends a packet on a virtual channel).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Scott in order to avoid global arbitration (Scott, [0036]).
Romano in view of Scott does not expressly teach increment a counter value by a first size of the packet of the flow; determine a virtual size equal to a sum of the counter value and the identified second size of each of the second one or more packets;
place, responsive to the virtual size exceeding a threshold, the second one or more packets into one or more queues to schedule transmission of the second one or more packets according to the virtual size of the second one or more packets; and transmit, from the one or more queues, the second one or more packets.
However, Hoffner teaches increment a counter value by a first size of the packet of the flow; determine a virtual size equal to a sum of the counter value and the identified second size of each of the second one or more packets (Hoffner, Fig. 3, [0036]; in step 310, the billing server may determine whether the computing device is subject to data throttling if the computing device has accessed at least a threshold amount of data (5GB or 10GB) within a current billing cycle.  The examiner contends that Hoffner is teaching determining a total amount of data sent (total throughput) by size measured in gigabytes which is equivalent to the steps of incrementing a counter by a size of a packet being sent and the identified size of the second packets not yet sent);
place, responsive to the virtual size exceeding a threshold, the second one or more packets into one or more queues to schedule transmission of the second one or more packets according to the virtual size of the second one or more packets; and transmit, from the one or more queues, the second one or more packets (Hoffner, [0010]; for customers that access large amounts of data (more than 5 gigabytes for instance) via an unlimited data plan, the network throttles data access for those customers.  The examiner contends that Hoffner is teaching packets for the customer are throttled (i.e. placed into a different queue where data speed is reduced and more time is required to access the same amount of data but the data is being accessed)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Scott to include the above recited limitations as taught by Hoffner in order to discourage such high data use by customers on unlimited data plans that reduce the quality of experience for other customers (Hoffner, [0001]).

Regarding claim 17, Romano teaches a non-transitory computer readable medium storing program instructions for causing one or more processors (Romano, [0032]; processing device coupled to program memory via the bus where the packet scheduler is implemented as a software routine comprising a set of instructions and stored in program memory) to:
for each of a second one or more packets of the flow, identify a size of the packet (Romano, Fig. 7, [0057] and [0059]; the received packet is accessed to determine the size of the packet).
Romano does not expressly teach for each of a first one or more packets of a flow,
transmit the packet.
However, Scott teaches for each of a first one or more packets of a flow,
transmit the packet (Scott, [0050]; sends a packet on a virtual channel).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Scott in order to avoid global arbitration (Scott, [0036]).
Romano in view of Scott does not expressly teach increment a counter value by a first size of the packet of the flow; determine a virtual size equal to a sum of the counter value and the identified second size of each of the second one or more packets;
place, responsive to the virtual size exceeding a threshold, the second one or more packets into one or more queues to schedule transmission of the second one or more packets according to the virtual size of the second one or more packets; and transmit, from the one or more queues, the second one or more packets.
However, Hoffner teaches increment a counter value by a first size of the packet of the flow; determine a virtual size equal to a sum of the counter value and the identified second size of each of the second one or more packets (Hoffner, Fig. 3, [0036]; in step 310, the billing server may determine whether the computing device is subject to data throttling if the computing device has accessed at least a threshold amount of data (5GB or 10GB) within a current billing cycle.  The examiner contends that Hoffner is teaching determining a total amount of data sent (total throughput) by size measured in gigabytes which is equivalent to the steps of incrementing a counter by a size of a packet being sent and the identified size of the second packets not yet sent);
place, responsive to the virtual size exceeding a threshold, the second one or more packets into one or more queues to schedule transmission of the second one or more packets according to the virtual size of the second one or more packets; and transmit, from the one or more queues, the second one or more packets (Hoffner, [0010]; for customers that access large amounts of data (more than 5 gigabytes for instance) via an unlimited data plan, the network throttles data access for those customers.  The examiner contends that Hoffner is teaching packets for the customer are throttled (i.e. placed into a different queue where data speed is reduced and more time is required to access the same amount of data but the data is being accessed)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Scott to include the above recited limitations as taught by Hoffner in order to discourage such high data use by customers on unlimited data plans that reduce the quality of experience for other customers (Hoffner, [0001]).

Regarding claims 2, 10, and 18, Romano in view of Scott further in view of Hoffner teaches the method of claim 1, the device of claim 9, and the non-transitory computer readable medium of claim 17 above.  Romano in view of Scott does not expressly teach further comprising incrementing the counter value based at least on the first size of each packet of the first one or more packets of the flow that has been transmitted.
However, Hoffner teaches further comprising incrementing the counter value based at least on the first size of each packet of the first one or more packets of the flow that has been transmitted (Hoffner, Fig. 3, [0036]; in step 310, the billing server may determine whether the computing device is subject to data throttling if the computing device has accessed at least a threshold amount of data (5GB or 10GB) within a current billing cycle.  The examiner contends that Hoffner is teaching determining a total amount of data sent (total throughput) by size measured in gigabytes which is equivalent to the steps of incrementing a counter by a size of a packet being sent and the identified size of the second packets not yet sent).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Scott to include the above recited limitations as taught by Hoffner in order to discourage such high data use by customers on unlimited data plans that reduce the quality of experience for other customers (Hoffner, [0001]).

Regarding claims 6 and 14, Romano in view of Scott further in view of Hoffner teaches the method of claim 1 and the device of claim 9 above.  Romano does not expressly teach further comprising selecting the one or more queues in which to place the second one or more packets according to a characteristic of the second one or more packets.
However, Scott teaches further comprising selecting the one or more queues in which to place the second one or more packets according to a characteristic of the second one or more packets (Scott, [0044]-[0048]; packets route to a staging buffer of the target port from the input buffer so that the entire packet fits into each buffer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Scott in order to avoid global arbitration (Scott, [0036]).

Regarding claims 7 and 15, Romano in view of Scott further in view of Hoffner teaches the method of claim 1 and the device of claim 9 above.  Romano does not expressly teach further comprising determining, by the device responsive to the virtual size not exceeding the threshold, to bypass quality of service processing of a second one or more packets of the flow.
However, Scott teaches further comprising determining, by the device responsive to the virtual size not exceeding the threshold, to bypass quality of service processing of a second one or more packets of the flow (Scott, [0050]; each router maintains transmission credits for each virtual channel and adjusts the transmission credit by the size of the packet).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Scott in order to avoid global arbitration (Scott, [0036]).

Regarding claims 23 and 25, Romano in view of Scott further in view of Hoffner teaches the method of claim 1 and the device of claim 9 above.  Romano in view of Scott does not expressly teach wherein placing the second one or more packets into the one or more queues further comprises applying quality of service processing to the second one or more packets using the virtual size for the second one or more packets.
However, Hoffner teaches wherein placing the second one or more packets into the one or more queues further comprises applying quality of service processing to the second one or more packets using the virtual size for the second one or more packets (Hoffner, [0010]; for customers that access large amounts of data (more than 5 gigabytes for instance) via an unlimited data plan, the network throttles data access for those customers.  The examiner contends that Hoffner is teaching packets for the customer are throttled (i.e. placed into a different queue where data speed is reduced and more time is required to access the same amount of data but the data is being accessed)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Scott to include the above recited limitations as taught by Hoffner in order to discourage such high data use by customers on unlimited data plans that reduce the quality of experience for other customers (Hoffner, [0001]).

Claims 3, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of Scott further in view of Hoffner as applied to claims 1 and 9 above, and further in view of Ikeda (US 2012/0246262 A1).

Regarding claims 3 and 11, Romano in view of Scott further in view of Hoffner teaches the method of claim 1 and the device of claim 9 above.  Romano in view of Scott further in view of Hoffner does not expressly teach further comprising identifying the second size of the second one or more packets using information stored in the second one or more packets.
However, Ikeda teaches further comprising identifying the second size of the second one or more packets using information stored in the second one or more packets (Ikeda, Fig. 2, [0040]; the header portion of the packet has an area to store identification information indicating the destination of the packet or the size of the packet).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Scott further in view of Hoffner to include the above recited limitations as taught by Ikeda in order to quickly communicate identification information to recipients of the packet (Ikeda, [0040]-[0041]).

Regarding claim 21, Romano in view of Scott in view of Hoffner further in view of Ikeda teaches the method of claim 3 above.  Romano in view of Scott further in view of Hoffner does not expressly teach wherein identifying the second size of the second one or more packets further comprises extracting information from at least one of a header field or an option field of the second one or more packets.
However, Ikeda teaches wherein identifying the second size of the second one or more packets further comprises extracting information from at least one of a header field (Ikeda, [0046]; the port 0 reception processing unit acquires the joining number from a header portion of the received packet).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Scott further in view of Hoffner to include the above recited limitations as taught by Ikeda in order to quickly communicate identification information to recipients of the packet (Ikeda, [0040]-[0041]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of Scott further in view of Hoffner as applied to claims 7 and 15 above, and further in view of Hart et al. (US 2005/0144306 A1), hereafter referred Hart.  Hart was cited by applicant’s IDS filed 17 February 2020.

Regarding claims 8 and 16, Romano in view of Scott further in view of Hoffner teaches the method of claim 7 and the device of claim 15 above.  Romano in view of Scott further in view of Hoffner does not expressly teach further comprising placing the third one or more packets into an output transmission buffer, separate from the one or more queues, responsive to determining to bypass quality of service processing.
However, Hart teaches further comprising placing the third one or more packets into an output transmission buffer, separate from the one or more queues, responsive to determining to bypass quality of service processing (Hart, Fig. 10, [0057]; bypass the QOS process and transmit the packets).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Scott further in view of Hoffner to include the above recited limitations as taught by Hart in order to control the throttling of transmitted data for allowing predictable rates, latency, and packet error rates (Hart, [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416